WALTER M. ELSWICK, Judge.
On September 2, 1941, a state road truck driven by a state road employee on duty from the direction of Bethel Church to Gardner Quarry in Mercer county, West Virginia, collided with claimant’s car. Claiamnt’s car had just approached a sharp curve and had little opportunity to avoid the collision. From the records submitted it appears that the state road truck was close on inside of curve which was the proximate cause of the collision.
It appears that claimant expended the sum of $5.00 for repairing the left front fender to his car by reason of the collision. The payment of the costs of repairs is recommended by the state road commission, which recommendation is approved by the attorney general.
We are of the opinion that an award should be made and an order will be entered recommending an award of five dollars ($5.00).